DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Amendment
The amendment filed on 10/29/2021 has been entered. Claims 1 and 6 are currently amended.  Claims 2-5 and 14-19 have been cancelled.  Claims 1, 6-13 and 20-21 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 6, filed on 10/29/2021, with respect to 103 rejection has been fully considered and is persuasive.  The 103 rejection is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “essentially consists of”, which can be interpreted as an open-ended limitation similar to “comprising”.  Since the claim also recites “wherein a sum of the weight content of Mo, the weight content of Ni, the weight content of Cr, the weight content of B, the weight content of Si and the weight content of Fe is 100%”, it is considered a close-ended limitation.  Therefore, the recited “essentially consists of” should be replaced with –consists of—; and the recited “wherein a sum of the weight content of Mo, the weight content of Ni, the weight content of Cr, the weight content of B, the weight content of Si and the weight content of Fe is 100%” is not needed. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 1 recites “essentially consists of”, which can be interpreted as an open-ended limitation similar to “comprising”.  Since the claim also recites “wherein a sum of the weight content of Mo, the weight content of Fe, the weight content of C and the weight content of Mn is 100%”, it is considered a close-ended limitation.  Therefore, the recited “essentially consists of” should be replaced with –consists of—; and the recited “wherein a sum of the weight content of Mo, the weight content of Fe, the weight content of C and the weight content of Mn is 100%” is not needed. Appropriate correction is required.
Claim 7 should be cancelled when appropriate corrections for claims 1 and 6 are made as above.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “in the range”, which should be –in a range—. Appropriate correction is required.
Claim 11 recites “the workpiece”, which should read –the part—, since there is no workpiece in claim 1.
Claim 13 recites "comprising at least in part", which should read –the second part comprising at least in part—.
Claim 13 recites “is a material with”, which should read –consists of—.

The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1, 6, 8-13, 20-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 6 direct to hydraulic part coating layer consisting of recited compositions.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Prasse et al (US3690686) in view of Berczik (US 5595616 A) and Beaumont (US4599861A); and Takeshi et al (JP2001140039, machine translation referred here) in view of Vestman et al (“Hydrocone Crusher, a new fast robust design of the hydraulic system”, 2008).  These references teach similar compositions but comprise additional elements not present in the claimed compositions.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
This application is in condition for allowance except for the following formal matters:
Claims 1, 6, 7, 9, 11, and 13 are objected to, as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734